DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03 June 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a Non-Patent Literature document has been provided with the IDS but not listed on the most recent information disclosure statement.  The Non-Patent Literature document has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information meant to be contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference signs for an axis of symmetry in figures 1 and 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities:  
The status identifier for claim 21 should read (Currently Amended) and not (previously Presented) as the claim has been amended.  A notice of non-compliant amendment has not been mailed out at this time.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the “a single serving capsule” recited in lines 1 and 2 is the same as the “a single serving capsule” recited in line 4 or some other single serving capsule.
Regarding claim 13, it is unclear if the “a back wall” recited in line 5 is the same as the “a back wall” recited in line 11.
Regarding claim 21, it is unclear what at least partially opening the brewing chamber to carry out the rotation would require.  Is this so that the single serving capsule can be removed, rotated, and/or replaced, i.e. so that said capsule can be reoriented by hand or for some other type of rotation?
Claims 14 – 20, 22, and 23 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 13 – 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lo Faro et al. US 2012/0231126 in view of Lo Faro et al. US 2015/0017288.
Regarding claims 13 and 25, Lo Faro ‘126 discloses a method for producing a beverage by means of a single serving capsule (paragraph [0003]).  The single serving capsule (150/152) contains one or more beverage ingredients (mixing agent(s)) (paragraph 0061]), and the method comprises the steps of inserting a single serving capsule into a brewing chamber (paragraph [0063]) which single serving capsule has, as all capsules would necessarily have, multiple axes.  Since the capsule is of an ovoid shape the capsule is seen to have a front wall (at 520) and a back wall (at 522) distanced from one another (paragraph [0103] and fig. 12A/12B) and since the capsule could have any number of axes it is seen that said capsule would have an axis passing from and bisecting the front wall and the back wall.  As clearly seen in figure 7 in the brewing chamber the axis is in a non-vertical position.  As seen in figure 7A the brewing chamber is closed and a first amount of water is dispensed through the single serving capsule in a first angular position of the single serving capsule, around the axis and the water flows through the back wall and of the single serving capsule and the beverage flows through the front wall of the single serving capsule.
Claim 13 differs from Lo Faro ‘126 in dispensing a second amount of water through the single serving capsule in a second angular position of the single serving capsule around said axis.
Lo Faro ‘288 discloses a method for producing a beverage by means of a single serving capsule (11) (paragraph [0029]) which single serving capsule contains one or more beverage ingredients (mixing agent) (paragraph [003]) which method comprises the steps of inserting a single serving capsule into a brewing chamber (paragraph [0044]), the single serving capsule necessarily has, as do all capsules, an axis.  A first amount of water (pre-wetting stream 202A) (paragraph [0064]) is dispensed through the capsule in a first angular position of the capsule (an inclined position, fig. 2B) (five degrees above a plane parallel to the base) and dispensing a second amount of water (finishing stream 203B) (paragraph [0066]) through the single serving capsule in a second angular position of the capsule (90 degrees above the plane parallel to the base) (paragraph [0063] – [0068]).  Lo Faro ‘288 is rotating the single serving capsule to a second angular position of the capsule around an axis and dispensing a second amount of water through the single serving capsule in order to allow the one or more beverage ingredients to completely pour out of the single serving capsule to ensure all said ingredients are combined in the beverage (paragraph [0068]).  To therefore modify Lo Faro ‘126 and rotate the single serving capsule to a second angular position as taught by Lo Faro ‘288 to ensure all of said ingredients are combined with the beverage would have been obvious.
Regarding claims 14 and 16, Lo Faro ‘126 in view of Lo Faro ‘288 discloses water would be supplied to the brewing chamber and to the single serving capsule through a water supply duct (nozzle 218) across the back wall (‘126, paragraph [0089] and fig. 7A), the beverage would be dispensed from the brewing chamber through a beverage dispensing duct (107) (‘288, paragraph [0062]) through the front wall (‘126, fig. 7A) and the capsule is rotated from the first angular position (an inclined position, fig. 2B) (five degrees above a plane parallel to the base) to the second angular position  (90 degrees above the plane parallel to the base) (‘288, paragraph [0065] and fig. 2D) while the capsule is in the brewing chamber, which is to say that the capsule is rotating to the second angular position integral with at least a portion of the brewing chamber in which the capsule is housed (‘126, paragraph [0063] – [0068]).
Regarding claim 15 and 22, Lo Faro ‘126 in view of Lo Faro ‘288 discloses the capsule would be rotated from the first angular position to the second angular position around the axis while the single serving capsule is maintained inside (‘288, fig. 2B and 2D).  Since the brewing chamber does not change in angular position with respect to the single serving capsule it is seen that the brewing chamber maintains a fixed angular position with respect to said capsule.  It is further noted that the claim does not limit with respect to what is the brewing chamber in a fixed position.
Regarding claim 17, Lo Faro ‘126 in view of Lo Faro ‘288 discloses the capsule (11) is rotated from the first position to the second position while water is fed thereinto and the beverage is dispensed therefrom (‘288, fig. 2A – 2C).
Regarding claim 18, Lo Faro ‘126 in view of Lo Faro ‘288 discloses the capsule (11) is rotated from the first position to the second position while the supply of water thereinto is interrupted (the beverage dispenser may pause for a period of time) (‘288, paragraph [0064]).
Claim 19 is rejected for the same reasons given above in the rejection of claim 14 over Lo Faro ‘126 in view of Lo Faro ‘288.  Further regarding claim 19, Lo Faro ‘126 in view of Lo Faro ‘288 discloses any interruption of the water supply would be optional making it clear that during the step of supplying water and dispensing the beverage, the capsule would be rotated around the axis with respect to the water supply (‘288, paragraph [0071] and fig. 2A – 2C).
Claim 20 is rejected for the same reasons given above in the rejection of claim 14.  Further regarding claim 20, Lo Faro ‘126 in view of Lo Faro ‘288 discloses the supply of water would be interrupted (‘288, 540, pause for a period of time), the single serving capsule would be rotated (‘288, 550, start rotating the capsule) with respect to the water supply duct (‘288, fig. 2A – 2C), and the supply of water and beverage dispensing would be resumed (‘288, paragraph [0071] and fig. 5).
Regarding claim 21, Lo Faro ‘126 in view of Lo Faro ‘288 discloses the brewing chamber is at least partially opened to carry out the rotation of the single serving capsule as clearly seen in figure 2B where the brewing chamber is closed (‘288, see reference sign 205) and figure 2C (‘288, again see reference sign 205) where the brewing chamber is unequivocally at least partially open.
Regarding claim 23, Lo Faro ‘126 in view of Lo Faro ‘288 discloses the single serving capsule and at least a portion of the brewing chamber would be simultaneously rotated around the axis (‘288, fig. 2A – 2C).
Regarding claim 26, Lo Faro ‘126 in view of Lo Faro ‘288 further discloses a method of producing a beverage comprising a machine for producing beverages (‘126 fig. 7, 7A, 7B) which machine comprises the brewing chamber (‘126, frame 200), a means for closing the brewing chamber (‘126, cover) with the single serving capsule inserted therein, there is a duct for supplying water to the brewing chamber (‘126, 218), a controllable water feed for feeding water to the duct for supplying water to the brewing chamber a duct for dispensing beverage from the brewing chamber (‘126, paragraph [0073], [0088] – [0089] and fig. 7A); a rotation device, adapted to rotate the capsule with the capsule in the brewing chamber (hinged portion 110) (‘288, paragraph [0060]); and a control device (control system) operatively connected to the controllable water feed (‘126, paragraph [0073]) and operatively connected to the rotation device (‘126, paragraph [0063]).  Since Lo Faro ‘126 in view of Lo Faro ‘288 has disclosed the method as claimed the controller would necessarily have to control the steps of dispensing water through the single serving capsule with the single serving capsule in the first angular position around the capsule axis, rotating the single serving capsule from the first angular position around the capsule axis to a second angular position around the capsule axis with the single serving capsule in the brewing chamber, and dispensing water through the single serving capsule with the single serving capsule in the second angular position around the capsule axis.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the request by the applicant for consideration of certain references listed in a Chinese Office Action, as set forth above the Chinese Office action dated 05 January 2022 has not been listed on the IDS submitted 03 June 2020.  Further, as noted by the applicant all of the references mentioned have already been considered on previously submitted IDS statements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        08 September 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792